 



EXHIBIT 10.1
PIONEER COMPANIES, INC.,
Issuer
AND
WELLS FARGO BANK, NATIONAL ASSOCIATION,
Trustee
FIRST SUPPLEMENTAL INDENTURE
Dated as of August 31, 2007
2.75% Convertible Senior Subordinated Notes due 2027
Supplementing the Indenture
dated as of March 26, 2007
between Pioneer Companies, Inc. and
Wells Fargo Bank, National Association, As Trustee

 



--------------------------------------------------------------------------------



 



     FIRST SUPPLEMENTAL INDENTURE, dated as of August 31, 2007 (the “First
Supplemental Indenture”), between Pioneer Companies, Inc., a Delaware
corporation (the “Company”), and Wells Fargo Bank, National Association, a
national banking association duly organized and existing under the laws of the
United States, as trustee hereunder (the “Trustee”).
W I T N E S S E T H:
     WHEREAS, the Company has heretofore made, executed and delivered to the
Trustee an Indenture, dated as of March 26, 2007 (the “Indenture”), between the
Company and the Trustee, providing for the issuance of 2.75% Convertible Senior
Subordinated Notes due 2027 (the “Notes”);
     WHEREAS, the Company issued the Notes in a private placement on March 26
2007, and the Notes remain outstanding as of the date hereof;
     WHEREAS, pursuant to the Agreement and Plan of Merger, dated as of May 20,
2007 (the “Merger Agreement”), by and among the Company, Olin Corporation, a
Virginia corporation (“Olin”), and Princeton Merger Corp., a wholly owned
subsidiary of Olin (“Merger Sub”), Merger Sub will be merged with and into the
Company and the Company shall be the surviving corporation (the “Merger”); and
pursuant to the Merger Agreement, each issued and outstanding share of common
stock, par value $0.01 per share (the “Common Stock”), of the Company will be
exchanged for the right to receive merger consideration in cash in an amount
equal to $35.00 and, following the Merger, all of the Common Stock will be
cancelled;
     WHEREAS, the Merger occurred on August 31, 2007;
     WHEREAS, Section 15.01(a) of the Indenture has heretofore provided that,
subject to and upon compliance with the provisions of the Indenture, on or prior
to the Trading Day immediately preceding the Maturity Date, the holder of any
Note not previously redeemed or repurchased shall have the right, at such
holder’s option, to convert the principal amount of the Note, or any portion of
such principal amount which is a multiple of $1,000, into cash or, as provided
in the Indenture, cash and Common Stock, at a rate of 28.3222 shares of Common
Stock per $1,000 principal amount under the circumstances and during the periods
set forth in the Indenture, subject to adjustment as set forth in the Indenture;
     WHEREAS, the Merger constitutes a Fundamental Change pursuant to paragraph
(2) of the definition of Fundamental Change in the Indenture;
     WHEREAS, Section 15.13(a) of the Indenture provides that in the event of a
conversion of Notes by a holder in connection with an event described in
paragraphs (1) or (2) of the definition of Fundamental Change that occurs on or
prior to March 1, 2014, the Conversion Rate applicable to each $1,000 principal
amount of Notes which are surrendered for conversion at any time during the
period that is 15 Trading Days prior to the date announced by the Company as the
anticipated effective date for the Fundamental Change and until and including
the Designated Event Repurchase Date corresponding to such Fundamental Change,
shall be increased by an additional number of shares of Common Stock (the
“Additional Shares”) determined by reference to the table set forth in Section
15.13(e), based on the date on which the Fundamental Change becomes effective
and the price paid per share of the Common Stock in the Fundamental Change
transaction (“Stock Price”); provided, that if the actual Stock Price is between
two Stock Price amounts in the table or the actual Effective Date is between two
Effective Dates in the table, the number of Additional Shares will be determined
by a straight-line interpolation between the number of Additional Shares set
forth for the higher and lower Stock Price amounts and the two Effective Dates,
as applicable, based on a 365-day year;
     WHEREAS, with respect to the Merger, the Effective Date is August 31, 2007
and the Stock Price is $35.00;
     WHEREAS, the Company has determined that, with respect to the Merger, the
number of Additional Shares is 6.5016 and, accordingly, the Conversion Rate as
adjusted for the Additional Shares is 34.8238;

 



--------------------------------------------------------------------------------



 



     WHEREAS, as a result of the Merger, a holder of one share of Common Stock
is entitled to receive cash in the amount of $35.00 in exchange for each such
share;
     WHEREAS, Section 15.06 of the Indenture provides that if the Company is a
party to any consolidation, merger or combination with another Person as a
result of which holders of Common Stock are entitled to receive cash, securities
or other property or assets with respect to or in exchange for such Common
Stock, then the Company or the successor or purchasing Person, as the case may
be, shall execute with the Trustee a supplemental indenture to the Indenture
providing for the conversion and settlement of the Notes and any applicable
adjustments thereto such that the right to convert each $1,000 principal amount
of Notes will be changed to a right to convert such Note by reference to the
kind and amount of cash, securities or other property or assets that a holder of
a number of shares of Common Stock equal to the Conversion Rate immediately
prior to such transaction would have owned or been entitled to receive;
     WHEREAS, the Company is executing and delivering to the Trustee this First
Supplemental Indenture in accordance with the provisions of Section 15.06 of the
Indenture; and
     WHEREAS, all acts and things necessary to make this First Supplemental
Indenture a valid, binding and legal agreement according to its terms have been
done and performed, and the execution of this First Supplemental Indenture has
in all respects been duly authorized.
     NOW, THEREFORE, in consideration of the premises contained herein and in
the Indenture and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and the Trustee hereby
agree for the equal and proportionate benefit of the respective holders from
time to time of the Notes, as follows:
     Section 1. Pursuant to Section 15.01 of the Indenture, the Company hereby
agrees that until the Designated Event Repurchase Date set forth in the Company
Repurchase Notice dated September 17, 2007, a Holder may convert its Notes into
cash in an amount per $1,000 principal amount equal to $1,218.83, and
thereafter, at any time during which the conditions of Article 15 of the
Indenture are met, a holder may convert its Notes into cash in an amount per
$1,000 principal amount equal to $991.28, and the parties hereto further agree
that:
     (a) Paragraph (a) of Section 15.01 of the Indenture up to (but not
including) the beginning of subsection (i) of that same paragraph (a) is hereby
amended to read as follows:
     “Subject to and upon compliance with the provisions of this Indenture, on
or prior to the Trading Day immediately preceding the Maturity Date, the holder
of any Note not previously redeemed or repurchased shall have the right, at such
holder’s option, to convert the principal amount of the Note, or any portion of
such principal amount which is a multiple of $1,000, into cash at the Conversion
Rate in effect at such time, by surrender of the Note so to be converted in
whole or in part, together with any required funds, under the circumstances and
in the manner described in this Article 15; provided, however, that at any time
prior to the close of business on the Trading Day preceding January 1, 2014,
holders may convert their Notes only upon occurrence of one of the following
events:”

  (b)   Section 15.04 of the Indenture is hereby amended to read in its entirety
as follows:

     “Until the Designated Event Repurchase Date set forth in the Company
Repurchase Notice dated September 17, 2007, the Conversion Rate shall be 34.8238
per $1,000 principal amount of the Notes. After the Designated Event Repurchase
Date set forth in the Company Repurchase Notice dated September 17, 2007, the
Conversion Rate shall be $991.28 per $1,000 principal amount of the Notes.”

  (c)   The fourteenth paragraph of the Reverse of the Notes is hereby amended
to read:

     “Subject to and in compliance with the provisions of the Indenture, on or
prior to the Trading Day immediately preceding January 1, 2014, the holder
hereof has the right, at its option, to convert each $1,000 principal amount of
this Note into cash which is equal to the Conversion Rate, subject to adjustment
from time to time as provided in the Indenture, upon surrender of this Note (if
in certificated form) with the form entitled

 



--------------------------------------------------------------------------------



 



“Conversion Notice” on the reverse hereof duly completed and manually signed, to
the Company at the office or agency of the Company maintained for that purpose
in accordance with the terms of the Indenture, or at the option of such holder,
the Corporate Trust Office, together with any funds required pursuant to the
terms of the Indenture, and, unless the shares issuable on conversion, if any,
are to be issued in the same name as this Note, duly endorsed by, or accompanied
by instruments of transfer in form satisfactory to the Company duly executed by,
the holder or by such holder’s duly authorized attorney; provided, however, that
at any time prior to the close of business on the trading Day preceding
January 1, 2014, holders may convert their Notes only upon the occurrence of
specified events set forth in the Indenture. Until the Designated Event
Repurchase Date set forth in the Company Repurchase Notice dated September 17,
2007, the Conversion Rate shall be 34.8238 per $1,000 principal amount of the
Notes. After the Designated Event Repurchase Date set forth in the Company
Repurchase Notice dated September 17, 2007, the Conversion Rate shall be $991.28
per $1,000 principal amount of the Notes. The Company will notify the holder
thereof of any event triggering the right to convert the Notes prior to
January 1, 2014, as specified above in accordance with the Indenture. In order
to exercise the conversion right with respect to any interest in a Global Note,
the holder must complete the appropriate instruction form pursuant to the
Depositary’s book-entry conversion program, deliver by book-entry delivery an
interest in such Global Note, furnish appropriate endorsements and transfer
documents if required by the Company or the Trustee or conversion agent, and pay
the funds, if any, required pursuant to the terms of the Indenture.”
     Section 2. In case any provision in this First Supplemental Indenture shall
be invalid, illegal or unenforceable, the validity, legality, and enforceability
of the remaining provisions shall not in any way be affected or impaired
thereby.
     Section 3. Nothing in this First Supplemental Indenture, express or
implied, shall give to any person, other than the parties hereto and their
successors under the Indenture and the holders of the Notes, any benefit or any
legal or equitable right, remedy or claim under the Indenture.
     Section 4. Unless otherwise defined in this First Supplemental Indenture,
all terms used in this First Supplemental Indenture shall have the meanings
assigned to them in the Indenture.
     Section 5. THIS FIRST SUPPLEMENTAL INDENTURE SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK AS APPLIED TO
CONTRACTS MADE AND PERFORMED WITHIN THE STATE OF NEW YORK, WITHOUT REGARD TO
PRINCIPLES OF CONFLICTS OF LAWS.
     Section 6. This First Supplemental Indenture amends and supplements the
Indenture and shall be a part and subject to all the terms thereof. Except as
amended and supplemented hereby, the Indenture and all documents executed in
connection therewith shall continue in full force and effect and shall remain
enforceable and binding in accordance with their respective terms.
     Section 7. This First Supplemental Indenture may be executed in any number
of counterparts, each of which so executed shall be deemed to be an original,
but all such counterparts shall together constitute but one and the same
instrument.
     Section 8. The parties hereto will execute and deliver such further
instruments and do such further acts and things as may be reasonably required to
carry out the intent and purpose of this First Supplemental Indenture.
     Section 9. All agreements of the Company in this First Supplemental
Indenture shall bind its successor. All agreements of the Trustee in this First
Supplemental Indenture shall bind its successor.
     Section 10. If any provision of this First Supplemental Indenture limits,
qualifies or conflicts with another provision which is required to be included
in this First Supplemental Indenture by the Trust Indenture Act of 1939, as
amended, the required provision shall control.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this First Supplemental
Indenture to be duly executed as of the day and year first above written.

            PIONEER COMPANIES, INC.
      By:   /s/ George H. Pain         Name:   George H. Pain        Title:  
Vice President and Secretary        WELL FARGO BANK, NATIONAL ASSOCIATION, as
Trustee
      By:   /s/ Tim Mowdy         Name:   Tim Mowdy        Title:   Vice
President     

 